Title: From Thomas Jefferson to Timothy Pickering, 2 September 1780
From: Jefferson, Thomas
To: Pickering, Timothy



Sir
Richmond Septemr. 2nd. 1780.

Your Letter of August the second has come duly to hand. We agree with you that the post at fort Pitt may be supplied much more œconomically from the settlements round about it, and these settlements have such a sufficiency of provision for the subsistance of the post that it is a waste of effort and of the public treasure to purchase and remove them from the east side of the Allegany. The committee of congress at camp did not call on us for any supplies of provisions for that post. They required from us 60,000 wt. of bacon to be sent northwardly which we are preparing to send. On the contrary, Congress desired [by] their resolution of June 17. that no supplies of provisions except bacon and so much corn as we can spare shou’d be sent from this State northwardly. Indeed we have now no means of procuring a single article of provision, but by seizing them under an act of Assembly made for that purpose and giving certificates receiveable from the holder in paiment of his taxes. This act of power we cannot exercise in that country, as the late Line proposed between Pensylvania and us cedes the whole of it to them except a narrow slip to the westward of it, the precise location of which is not yet known. Had the resolutions of congress required us to have furnished provisions to that post they must have gone from our counties between the blue ridge and Allegany, from which I fear we shou’d have found it impracticable to have transported them at the time; as the small efforts which we can spare from the southern calls are insufficient for the supply of our posts down the Ohio at which we are obliged shortly to have about 800 men stationed for the defence of our own inhabitants. Thus unauthorized to take by force in the fort Pitt settlements, and unpossessed of money to purchase these, or to transport thither from our own country, any undertaking to supply the post wou’d only add to its distress by disappointments which necessities felt and foreseen wou’d render unavoidable, and which by timely turning your attention else where may perhaps be provided against. I have the honor to be your most obedient servant,

Tho. Jefferson

